Case 20-12319-elf    Doc 15     Filed 07/22/20 Entered 07/22/20 14:30:25           Desc Main
                                Document      Page 1 of 3



                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   In Re:                                    : Bankruptcy No. 20-12319-ELF
   Melinda V. Stanfield                      : Chapter 13
                         Debtor              :
                                             :
   CSMC 2019-RPL4 Trust c/o Select Portfolio :
   Servicing, Inc.                           :
                         Movant              :
                   vs.                       :
   Melinda V. Stanfield                      :
                         Debtor/Respondent   :
                   and                       :
   William C. Miller, Esquire                :
                         Trustee/Respondent  :

                  OBJECTION TO CONFIRMATION OF THE PLAN

          CSMC 2019-RPL4 Trust c/o Select Portfolio Servicing, Inc. (“Movant”), by its
  attorneys, Hladik, Onorato & Federman, LLP, objects to confirmation of the Chapter 13
  Plan of Debtor, Melinda V. Stanfield (“Debtor”), as follows:

         1.      As of the bankruptcy filing date of 05/15/2020, Movant holds a secured
  Claim against the Debtor’s property located at 6906 Paschall Avenue, Philadelphia, PA
  19142.

          2.     On July 22, 2020, Movant filed a Proof of Claim citing a total secured
  claim in the amount of $73,927.42, and an interest rate of 8.89%.

         3.     The Plan proposes to pay a total claim of $74,512.00 with an interest rate
  of 6.00%.

         4.     The Plan fails to cure the delinquency pursuant to 11 U.S.C. § 1322(b)(5).

        5.      The Plan violates of 11 USC § 1325(a)(5)(B)(ii) by not providing for
  Movant to receive the full value of its claim.
Case 20-12319-elf     Doc 15    Filed 07/22/20 Entered 07/22/20 14:30:25            Desc Main
                                Document      Page 2 of 3



          6.     Movant objects to the feasibility of the Plan under 11 U.S.C. § 1325(a)(6).
  The Plan proposed by Debtor is not feasible. Movant requests that the bankruptcy case
  either be converted to a Chapter 7 or be dismissed pursuant to 11 U.S.C. § 1307.

         WHEREFORE, Movant respectfully requests that this Honorable Court deny
  confirmation of the Debtor’s Chaper 13 Plan.

                                                   Respectfully submitted,
  Dated: 07/22/2020
                                                   /s/ Stephen M. Hladik, Esquire
                                                   Stephen M. Hladik, Esquire
                                                   Hladik, Onorato & Federman, LLP
                                                   Attorney I.D. # 66287
                                                   298 Wissahickon Avenue
                                                   North Wales, PA 19454
                                                   Phone 215-855-9521
                                                   Email: shladik@hoflawgroup.com
Case 20-12319-elf     Doc 15     Filed 07/22/20 Entered 07/22/20 14:30:25            Desc Main
                                 Document      Page 3 of 3



                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   In Re:                                    : Bankruptcy No. 20-12319-ELF
   Melinda V. Stanfield                      : Chapter 13
                         Debtor              :
                                             :
   CSMC 2019-RPL4 Trust c/o Select Portfolio :
   Servicing, Inc.                           :
                         Movant              :
                   vs.                       :
   Melinda V. Stanfield                      :
                         Debtor/Respondent   :
                   and                       :
   William C. Miller, Esquire                :
                         Trustee/Respondent  :

        CERTIFICATE OF MAILING OF OBJECTION TO THE PROPOSED
                     PLAN TO PARTIES IN INTEREST

          I, Stephen M. Hladik, Esquire, attorney for CSMC 2019-RPL4 Trust c/o Select
  Portfolio Servicing, Inc. (“Movant”), certify that I served a copy of the attached Objection
  to the Plan to the parties below on 07/22/2020:

   Brad J. Sadek, Jr., Esquire                  Melinda V. Stanfield
   Via Electronic Filing                        6906 Paschal Avenue
   Attorney for Debtor                          Philadelphia, PA 19142
                                                Via First Class Mail
   William C. Miller, Esquire                   Debtor
   Via Electronic Filing
   Trustee

                                                    Respectfully Submitted,

  Date: 07/22/2020                                 /s/ Stephen M. Hladik, Esquire
                                                   Stephen M. Hladik, Esquire
                                                   Hladik, Onorato & Federman, LLP
                                                   Attorney I.D. # 66287
                                                   298 Wissahickon Avenue
                                                   North Wales, PA 19454
                                                   Phone 215-855-9521
                                                   Email: shladik@hoflawgroup.com
